Name: Council Regulation (EEC) No 1197/90 of 7 May 1990 laying down specific measures for the application of certain intervention thresholds in the fruit and vegetables sector for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 11 . 5 . 90 Official Journal of the European Communities No L 119 /57 COUNCIL REGULATION (EEC) No 1197/ 90 of 7 May 1990 laying down specific measures for the application of certain intervention thresholds in the fruit and vegetables sector for the 1990 / 91 marketing year HAS ADOPTED THIS REGULATION: Article 1 For the 1990 / 91 marketing year and for each product listed in Article 2 , the following shall be fixed : 1 . for the period from the beginning of the 1990 / 91 marketing year to 31 December 1990 ,  a threshold for the Community with the exception of Portugal ,  a threshold for Portugal ; 2 . for the period from 1 January 1991 to the end of the 1990 / 91 marketing year , a threshold for the Community . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 234 (3 ) thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Articles 16 (3a), 16a and 16b of Regulation (EEC) No 1035 / 72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ( 4 ), as last amended by Regulation (EEC) No 1193 / 90 ( 5 ), introduce mechanisms for intervention thresholds ; whereas , as regards Portugal , the switchover to the second stage of accession in the fruit and vegetables sector takes place on 1 January 1991 , i.e. during the 1990 / 91 marketing year for many products in the sector in question; whereas specific detailed rules should therefore be adopted for the application of the abovementioned mechanisms ; Whereas such specific detailed rules consist in fixing thresholds for the Community with the exception of Portugal on the one hand and for Portugal on the other hand until 31 December 1990 , and then thresholds for the Community as a whole for the period from 1 January 1991 to the end of the marketing years of the products in question; Whereas those thresholds should be fixed in accordance with the calculation methods already introduced, as the case may be , by Article 16a of Regulation (EEC) No 1035 / 72 , by Regulation (EEC) No 2240 / 88 ( 6 ), as amended by Regulation (EEC ) No 1521 / 89 ( 7 ), or by Regulation (EEC) No 1121 / 89 ( 8 ); Whereas , to assess any overrun in the abovementioned thresholds , the latter should be added to the quantities bought in , in view of the incorporation of the Portuguese market from 1 January 1991 , Article 2 1 . As regards the following products , the thresholds referred to in Article 1 shall be fixed in accordance with the methods of calculation laid down :  for satsumas , Clementines , mandarins and nectarines , in Article 16a of Regulation (EEC) No 1035 / 72 ,  for peaches , oranges and lemons , in Article 1 of Regulation (EEC) No 2240 / 88 ,  for apples , in Article 1 of Regulation (EEC) No 1121 / 89 ,  for cauliflowers , in Article 2 of Regulation (EEC) No 1121 / 89 . 2 . As regards tomatoes , the thresholds referred to in Article 1 shall be :  for the Community with the exception of Portugal , 574 500 tonnes ,  for Portugal , 10 % of the average production intended to be consumed fresh in the last five marketing years for which data are available . Article 3 Where the sum of the quantities of one of the products referred to in Article 2 bought in in Portugal , on the one hand , and in the Community with the exception of Portugal , on the other hand, pursuant to Articles 15 , 15a , 15b , 19 and 19a of Regulation (EEC) No 1035 / 72 during the 1990 / 91 marketing year exceeds the sum of the intervention thresholds fixed for that product , for all or part of that (&gt;) OJ No C 49 , 28 . 2 . 1990 , p. 76 . ( 2 ) OJ No C 96 , 17 . 4 . 1990 . ( 3 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . ( 4 ) OJ No L 118 , 20 . 5 .' 1972 , p. 1 . ( 5 ) See page 43 of this Official Journal ( 6 ) OJ No L 198 , 26 . 7 . 1988 , p. 9 . ( 7 ) OJ No L 149 , 1 . 6 . 1989 , p. 1 . ( 8 ) OJ No L 118 , 29 . 4 . 1989 , p. 21 . No L 119 / 58 Official Journal of the European Communities 11 . 5 . 90  1 8 700 tonnes for cauliflowers ,  30 800 tonnes for tomatoes , by which the intervention threshold is exceeded . Article 4 The provisions for applying this Regulation and in particular the thresholds shall be adopted in accordance with the procedure provided for in Article 33 of Regulation (EEC) No 1035 /72 . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . marketing year , the basic and buying-in prices fixed for that product for the 1991 / 92 marketing year shall be reduced by 1 % for every :  3 100 tonnes for satsumas ,  8 100 tonnes for Clementines ,  3 000 tonnes for mandarins ,  3 000 tonnes for nectarines ,  23 000 tonnes for peaches ,  37 700 tonnes for oranges ,  11 200 tonnes for lemons,  79 600 tonnes for apples, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS